
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4157
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 25, 2012
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To prohibit the Secretary of Labor from
		  reissuing or issuing a rule substantially similar to a certain proposed rule
		  under the Fair Labor Standards Act of 1938 relating to child
		  labor.
	
	
		1.Short title and
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Preserving America’s Family
			 Farms Act.
			(b)FindingsCongress finds that—
				(1)family farms have a long history and
			 tradition of providing youth with valuable work experience;
				(2)Department of
			 Labor regulations should not adversely impact the longstanding tradition of
			 youth working on farms where they can gain valuable skills and lessons on hard
			 work, character, and leadership;
				(3)the Department of Labor’s proposed
			 regulations would have curtailed opportunities for youth to gain experiential
			 learning and hands-on skills for enrollment in vocational agricultural
			 training;
				(4)the proposed
			 regulations would have obstructed the opportunity for youth to find rewarding
			 employment and earn money for a college education or other meaningful
			 purposes;
				(5)the proposed
			 regulations would have limited opportunities for young farmers wishing to
			 pursue a career in agriculture at a time when the average age of farmers
			 continues to rise; and
				(6)working on a farm
			 has become a way of life for thousands of youth across the rural United
			 States.
				2.Rule relating to
			 child laborThe Secretary of
			 Labor shall not reissue in substantially the same form, or issue a new rule
			 that is substantially the same as, the proposed rule entitled Child
			 Labor Regulations, Orders and Statements of Interpretation; Child Labor
			 Violations—Civil Money Penalties (published at 76 Fed. Reg. 54836
			 (September 2, 2011)).
		
	
		
			Passed the House of
			 Representatives July 24, 2012.
			Karen L. Haas,
			Clerk.
		
	
